335 F.2d 547
Robert D. PHELPS, Appellant,v.UNITED STATES of America, Appellee.
No. 7765.
United States Court of Appeals Tenth Circuit.
Aug. 4, 1964.

Thomas W. Whittington, for appellant.
Phillips Breckingridge, Asst. U.S. Atty.  (John M. Imel, U.S. Atty., was with him on the brief), for appellee.
Before LEWIS, BREITENSTEIN and SETH, Circuit Judges.
PER CURIAM.


1
Appellant is presently serving a sentence imposed upon him after being found guilty of entering a federally insured bank with intent to commit larceny in violation of 18 U.S.C. 2113(a).  By motion filed under 28 U.S.C. 2255 he now seeks to attack the sufficiency of the evidence to sustain his conviction, asserts error in the court's instructions to the jury and claims error and prejudice from designated questions asked by the trial court during the course of the trial.  He also contends he was denied the effective assistance of counsel at the trial.  The trial court denied relief.


2
We affirm the judgment.  Our review of the record indicates appellant received adequate representation from counsel.  His remaining contentions pertain only to claimed trial errors and are not properly raised under section 2255.  Carrillo v. United States, 10 Cir., 332 F.2d 202; Johnston v. United States, 10 Cir., 331 F.2d 997; Fennell v. United States, 10 Cir., 313 F.2d 941.